MEMORANDUM OPINION
No. 04-03-00535-CV
IN RE Philip W. BECKLEY, Jr.
Original Habeas Corpus Proceeding (1)
PER CURIAM
 
Sitting:	Catherine Stone, Justice
		Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	October 22, 2003
PETITION FOR WRIT OF HABEAS CORPUS DENIED
	On September 15, 2003, relator filed a petition for writ of habeas corpus, in which he raises the
following complaints: (1) he was denied his right to file a pauper's oath and his right to appointment of
counsel; (2) he was prevented from presenting evidence of his income, from seeking financial support in
the form of loans, and from delivering and installing equipment that would have provided him with financial
relief; (3) he has been denied "good time" credit; (4) he has been denied bond based on bias and
discrimination; and (4) he is insulin dependent and is not receiving adequate medical care.  None of
relator's contentions are supported by the record.  
	The record reveals the trial court informed relator of his right to counsel and that he would be
released from custody upon payment of $5,000.  Relator stated he was employed and could get an
advance from one of his employers if he was able to contact the employer.  The court arranged, with
relator's agreement, for the release of relator's cellular telephone (which contained, according to relator,
the only known telephone number of his employer) to Ms. Beauchene, the managing conservator of the two
minor children, so that she could call the employer on relator's behalf.  Ms. Beauchene testified relator had
refused her offer to make the same phone call three days earlier.  Relator also testified about other
contracts he had that would provide financial relief.  He did not ask to submit proof of these contracts, nor
was he prevented from doing so.  The court did not abuse its discretion in determining relator was not
indigent.  As to relator's other complaints, they are either not supported by the record or are inadequately
briefed.
	This court has determined that relator is not entitled to the relief sought.  Therefore, the petition is
denied.  Tex. R. App. P. 52.8(a). 
							PER CURIAM
1.   This proceeding arises out of Cause No. 2002-EM5-01177 styled The State of Texas v. Philip W. Beckley,
Jr., filed in the 57th Judicial District Court, Bexar County, Texas.  However, the Honorable Martha Tanner, presiding
judge of the 166th Judicial District Court, Bexar County, Texas, presided over the hearing and issued the contempt
ruling that is the subject of this proceeding.